 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                            Case No.: CR 18–541 JST
 8                     Plaintiff,                          [PROPOSED] ORDER CONTINUING
                                                           SENTENCING HEARING
 9             v.
                                                           Court:                  Courtroom To Be
10    CARLOS MARTINEZ-PAREDES,                                                     Determined, 4th Floor
11                     Defendant.
12

13            Good cause appearing therefor, IT IS ORDERED that the sentencing hearing in this matter

14   be continued to 21 June 2019 at 9:30 a.m.

15
                                                                       ISTRIC
16                                                                TES D      TC
                                                                TA

                                                                                            O
                                                            S




17                  IT IS SO ORDERED.
                                                                                             U
                                                          ED




                                                                                    DERED     RT
                                                      UNIT




18
                                                                       O OR
                     April 16, 2019                            IT IS S
19   Dated:         ______________                                                                R NIA
                                                           JON S. TIGAR
20                                                         United States District Judge
                                                                                    i ga r
                                                                                   n S. T
                                                      NO




                                                                    J u d ge J o
                                                                                                  FO



21
                                                       RT




                                                                                              LI




                                                               ER
                                                           H




22
                                                                                             A




                                                                    N                         C
                                                                                      F
23                                                                      D IS T IC T O
                                                                              R
24

25

26

27

28

     [PROPOSED] ORDER CONTINUING SENTENCING HEARING
     MARTINEZ-PAREDES, CR 18–541 JST
                                                       1
